Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/2021 regarding Examiner’s Comment have been fully considered but they are not persuasive.
Examiner did not receive Applicant’s arguments pertaining to claims 14-15 pertaining to a non-elected species of Figure 10.  Applicant had elected Species 1d (see Applicant’s Figures 19-24), and Examiner did not identify the recess feature for the control panel in this embodiment, particularly in Figure 23.  Because Applicant did not clarify for Examiner how claims 14-15 pertain to the elected embodiment, Examiner has withdrawn claims 14-15 as pertaining to non-elected species.  

Applicant’s arguments, see Remarks, filed 8/19/2021, with respect to the previous 112(a) rejection of claims 14-15 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issue.  The previous 112(a) rejection of claims 14-15 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/19/2021, with respect to the previous 103 rejection(s) of claim(s) 9 under modified Kim have been fully considered and are persuasive.  Applicant has amended claim 9 regarding the drawer panel and hand grip space thereof, which does not appear to be taught by modified Kim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Yamashita, and newly cited Jeong et al. (US 20080256989, “Jeong”).  Jeong teaches a drawer having a recess applied at the bottom of the panel thereof (see Jeong’s Figures 38-40, washing apparatus 10.  refer to dispenser drawer at top-right with recess at bottom thereof).  

Priority
Examiner does not consider the earlier filed foreign priority document KR 10-2013-0064077 to support elected claim 9 and dependent claims thereof.  The embodiment of Figures 19-24, including the hand grip feature being recited in claim 9, does not appear to be disclosed in this document.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120096903, “Kim”) in view of Yamashita et al. (JP 2012223344, “Yamashita”) and Jeong et al. (US 20080256989, “Jeong”).  Examiner had provided a machine translation of Yamashita.
Kim teaches a washing machine comprising the following of claim 9 except where underlined:

For Claim 9:
A laundry treating apparatus comprising: 
a cabinet including a front panel having a first opening through which laundry items are inserted (see Figures 1-4, cabinet 10, introduction port 14.  Refer to front panel of cabinet 10); 
a door mounted to the front panel and configured to open and close the first opening, wherein the cabinet includes a seating portion recessed toward an inside of the cabinet from the front panel (see Figures 1-2, door 60.  See Exhibit 1 below.  Refer to seating portion).  If the seating portion/recess is challenged, refer to Yamashita;  
a control panel having a control panel body that projects to an outside of the front panel (see Figures 1-2, 4-5, control panel mounting unit 12); and
a drawer panel that projects to an outside of the front panel, the drawer panel having a sloped surface and a hand grip space, which are positioned above the door, wherein the door comprises (see Figure 1, refer to drawer panel at top-left and central hand grip recess thereof).  If the central hand grip recess of the drawer panel is challenged, Examiner still considers this would be taught by Jeong below: 
an inner frame received in the seating portion and having an inner surface configured to face the seating portion when the door is in a closed position (see Figures 1-2, door 60. See Exhibit 1 below.  Refer to inner frame and seating portion).  If challenged regarding distinct frames, refer to Yamashita; 
an outer frame attached to the inner frame and having an outer circumference configured to be exposed to an outside of the cabinet when the door is in the closed position (see Figures 1-2, door 60. See Exhibit 1 below.  Refer to outer frame frame).  If challenged regarding distinct frames, refer to Yamashita; and 
a hand grip recessed radially inward from the outer circumference of the outer frame, wherein the outer circumference of the outer frame faces a lower surface of the control panel body and a lower surface of the drawer panel in a vertical direction, and wherein a gap is formed between the control panel body and the outer circumference of the outer frame, and the gap is formed between the drawer panel and the outer circumference of the outer frame, and wherein the hand grip space has an open lower side that faces the outer circumference of the outer frame in the vertical direction. (see Figures 1-2, control panel mounting unit 12, door 60.  See Exhibit 1. Refer to gap between top of outer frame of door 60 and bottom of control panel mounting unit 12).

Examiner has provided Exhibit 1 below to help illustrate the interpretation of Kim’s Figure 2:


    PNG
    media_image1.png
    584
    696
    media_image1.png
    Greyscale
Exhibit 1: Annotated Kim’s Figure 2 depicting the interpreted outer frame, inner frame, and seating portion.  

Kim does not teach the hand grip of claim 9, the drawer panel positioning, or the particular hand grip space of the drawer panel.  It may also be argued regarding the inner and outer frames of Kim’s Figure 2/Exhibit 1 above.

Regarding the recessed grip and if Kim’s inner and outer frames are challenged, Examiner considers such door configurations as well-known in the washing arts and refers to Yamashita, who teaches a recessed hand grip, as well as the inner frame, outer frame, seating portion, etc. of claim 9 (see Yamashita’s Figures 1-12, operating handle 12, door glass 14, door cover 15, first lid frame 16.  refer 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and more particularly to apply Yamashita’s door assembly configuration because said modification constitutes a predictable variation/simple substitution of Kim’s door 60.  

Regarding the drawer panel positioning, Examiner is not clear whether Kim’s drawer is located vertically above the interpreted outer frame of the door to read on the outer circumference of the outerframe faces a lower surface of the drawer panel in the vertical direction.  In the instance they are not vertically aligned as such, Examiner cites case law regarding obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  Shifting the relative positioning of the drawer and the door opening such that they are at least partially vertically aligned/overlapping would still result in allowing the user to open the drawer or the door regardless.  Alternatively, this could be considered an obvious change in size/proportion of the door/door opening (see MPEP 2144.04, “Change in Size/Proportion”).  Enlarging the door/door opening would place the outer frame thereof  vertically below the drawer panel.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and more particularly to either 1) rearrange/shift the position of the drawer panel to be located over the door opening because said modification is an obvious rearrangement of parts, or 2) enlarge the door/door opening because said modification is an obvious change in size/proportion.         

Regarding the hand grip gap, Examiner considers it well-known in the washing arts to place hand grip recesses/spaces at the bottom of drawer panels and refers to Jeong (see Jeong’s Figures 38-40, washing apparatus 10.  refer to dispenser drawer at top-right with recess at bottom thereof).  Examiner considers one of ordinary skill in the art would recognize there to be a control panel and adjacent dispenser drawer above the door, with the dispenser drawer showing a recess at the bottom thereof.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and more particularly for to apply a hand recess/space to the bottom of the drawer because said modification is a predictable variation of Kim in view of Jeong and allow pulling of the drawer.         

Modified Kim teaches claim 9.
Modified Kim also teaches the following:

For Claim 12: 
The laundry treating apparatus of claim 9, wherein the outer frame has a larger cross-sectional area than the inner frame (see Kim’s Figures 1-2, door 60.  see Exhibit 1 above.  refer to inner and outer frames.  see Yamashita’s Figures 1-12, door cover 15, first lid frame 16).  Kim appears to teach the outer frame of the door being larger than the inner frame of the door.  If challenged, Examiner refers to Yamashita teaching door cover 15 being larger than first lid frame 16.

For Claim 13:  
The laundry treating apparatus of claim 9, further comprising a door glass provided between the inner frame and the outer frame (see Kim’s Figures 1-2, door 60.  see Exhibit 1 above.  refer to glass bowl.  see Yamashita’s Figures 1-12, operating handle 12, door glass 14, door cover 15, first lid frame 16).  Kim appears to teach a glass bowl “sandwiched” between an inner and outer door frame.  If challenged, Examiner refers to Yamashita’s door glass 14 between located between door cover 15 and first lid frame 16.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718